DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims on the merits in response to the application filed on 11/04/2020.
Claims 1, 2, 4-8, 12, 14, 15, 17, and 18 have been amended. 
Claims 1-20 remain pending in this application.

Examiner’s Amendments 
Examiner’s Amendment of 2/4/2021 in which the Amendments were agreed on an interview with Gall C. Gotfried on 2/4/2021. The following is a list of the Examiner’s Amendments:
1.	(Currently Amended) A system for managing a user database in an electronic commerce computing network, the system comprising:
one or more processors;
a network communication interface;
memory including instructions that, upon execution by the one or more processors, cause the system to perform operations comprising:

authenticating a first user device of the one or more user devices to authorize access to listing services of a web resource of the registered vendor, the web resource being configured to generate an add-item request in response to user input from the first user device operated by the first user, the add-item request being linked to a first item stored in the vendor-item database;
in response to receiving the add-item request from the first user device operated by the first user; 
presenting a first user interface for defining a notification attribute, the first user interface comprising a location-based trigger option and an event-based trigger option, selection of the location-based trigger option causing presentation of a second user interface that allows the first user to enter a threshold distance into a text box for generating a location-based notification, and selection of the event-based trigger option causing presentation of a third user interface comprising a calendar that includes a plurality of events from which the first user selects an event to trigger generation of an event-based notification;
updating the user database to include the first item and the notification attribute;
associating the user database with a second user device of the one or more user devices, the second user device being operated by a second user;
generating a notification event associated with the first item in response to detecting, based on the notification attribute, that the second user device operated by the second user is within the threshold distance of a store that includes the first item in an inventory of the store, the second user device being remote from the first user device;
in response to generating the notification event responsive to the second user device operated by the second user being within the threshold distance of the store that includes the first item in the inventory of the store, providing a notification to the first user device operated by the first user, the notification including a message with text that specifies that the second user device is within the threshold distance of the store that includes the first item in the inventory of the store.

14.	(Currently Amended) A method for operating a user database in an electronic commerce computing network, the method comprising:
accessing a vendor account of a registered vendor and a first user account of a first user, the vendor account linked to a vendor-item database, the first user account linked to the user database and to one or more user devices coupled to the system through the network communication interface, respective items of the user database corresponding to items of the vendor-item database, the user database being stored on a computing server at a remote location from the one or more user devices;
authenticating a first user device of the one or more user devices to authorize access to listing services of a web resource of the registered vendor, the web resource being configured to generate an add-item request in response to user input from the first user device operated by the first user, the add-item request being linked to a first item stored in the vendor-item database;
in response to receiving the add-item request from the first user device operated by the first user; 
presenting a first user interface for defining a notification attribute, the first user interface comprising a location-based trigger option and an event-based trigger option, selection of the location-based trigger option causing presentation of a second user interface that allows the first user to enter a threshold distance into a text box for generating a location-based notification, and selection of the event-based trigger option causing presentation of a third user interface comprising a calendar that includes a plurality of events from which the first user selects an event to trigger generation of an event-based notification;
updating the user database to include the first item and the notification attribute;
associating the user database with a second user device of the one or more user devices, the second user device being operated by a second user;
generating a notification event associated with the first item in response to detecting, based on the notification attribute, that the second user device operated by the second user is within the threshold distance of a store that includes the first item in an inventory of the store, the second user device being remote from the first user device;
in response to generating the notification event responsive to the second user device operated by the second user being within the threshold distance of the store that includes the first item in the inventory of the store, providing a notification to the first user device operated by the first user, the notification including a message with text that specifies that the second user device is within the threshold distance of the store that includes the first item in the inventory of the store.

Allowable Subject Matter
Claims 1-20 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 1 and 14 of the invention anticipated or obvious:
Starenky, U.S. Patent Number. 8200247, (discussing the determining of user’s location and threshold distances).
Grigg et al., U.S. Pub. 20150229623, (discussing the tracking of transaction data of merchants and cardholders for the purpose of authorization).
Tene et al., To Track or “Do Not Track”: Advancing Transparency and Individual Control in Online Behavioral Advertising, February 28, 2012, Minn. JL Sci. & Tech. https://conservancy.umn.edu/bitstream/handle/11299/155947/ahc_content_376890.pdf
 (disclosing the collecting, tracking, and storing of online data which includes managing of users’ identity and privacy).

Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-20 is removed in light of Applicant's Amendments of 11/04/2020, which are deemed persuasive as to independent claims 1 and 14. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations amendment of 11/04/2020 at claim 1 and 14 as follows:
accessing a vendor account of a registered vendor and a first user account of a first user, the vendor account linked to a vendor-item database, the first user account linked to the user database and to one or more user devices coupled to the system through the network communication interface, respective items of the user database corresponding to items of the vendor-item database, the user database being stored on a computing server at a remote location from the one or more user devices;
authenticating a first user device of the one or more user devices to authorize access to listing services of a web resource of the registered vendor, the web resource being configured to generate an add-item request in response to user input from the first user device operated by the first user, the add-item request being linked to a first item stored in the vendor-item database; in response to receiving the add-item request from the first user device operated by the first user
presenting a first user interface for defining a notification attribute, the first user interface comprising a location-based trigger option and an event-based trigger option, selection of the location-based trigger option causing presentation of a second user interface that allows the first user to enter a threshold distance into a text box for generating a location-based notification, and selection of the event-based trigger option causing presentation of a third user interface comprising a calendar that includes a plurality of events from which the first user selects an event to trigger generation of an event-based notification; and 
updating the user database to include the first item and the notification attribute; associating the user database with a second user device of the one or more user devices, the second user device being operated by a second user; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 14/668,759Dkt: 2043.I18US1 Filing Date: March 25, 2015 
generating a notification event associated with the first item in response to detecting, based on the notification attribute, that the second user device operated by the second user is within the threshold distance of a store that includes the first item in an inventory of the store, the second user device being remote from the first user device; and 
in response to generating the notification event responsive to the second user device operated by the second user being within the threshold distance of the store that includes the first item in the inventory of the store, providing a notification to the first user device operated by the first user, the notification including a message with text that specifies that the second user device is within the threshold distance of the store that includes the first item in the inventory of the store.


Applicant’s Remarks of 11/04/2020 at pg. 10 as follows:
“The combination of Carr, Beatty, and Ishai fails to teach or suggest presenting a first user interface for defining a notification attribute, the first user interface comprising a location-based trigger option and an event-based trigger option, selection of the location-based trigger option causing presentation of a second user interface that allows the first user to enter a threshold distance into a text box for generating a location-based notification, and selection of the event-based trigger option causing presentation a third user interface comprising a calendar that includes a plurality of events from which the first user selects an event to trigger generation of an event-based notification. Carr discusses a system that notifies a user about an item on the user's list when the user is close to a store but fails to teach or suggest a user interface that allows the user to select a location-based trigger option that causes presentation of a second user interface that allows the first user to enter a threshold distance into a text box for generating a location-based notification and an event-based trigger option that causes presentation of a third user interface comprising a calendar that includes a plurality of events from which the first user selects an event to trigger generation of an event-based notification. Nowhere does Carr teach or suggest allowing the user to input a threshold distance or to select an event from a calendar of events. Beatty and Ishai also fail to teach or suggest these features. Therefore, Carr, Beatty and Ishai, alone or in combination, fail to teach or suggest all the claimed features.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624